Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 1 of 12 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 KATHRYN MURPHY,

         Plaintiff,
                                                CASE NO.:
 v.

 WELBILT, INC.,

       Defendant.
 __________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, KATHRYN MURPHY, by and through undersigned counsel, brings this

 action against Defendant, WELBILT, INC., and in support of her claims states as

 follows:

                                 NATURE OF THE CLAIMS

         1.      This is an action for damages in excess of $15,000, exclusive of interest,

 fees, and costs, and for declaratory relief, for violations of the Americans with

 Disabilities Act of 1990, as amended (“ADA”), 42 U.S.C. § 12101 et seq. and the Florida

 Civil Rights Act of 1992, as amended (“FCRA”), Fla. Stat. § 760.01 et seq.

                                  JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

         3.      Venue is proper in the Middle District of Florida, because Defendant

 operates its business in this district.

                                           THE PARTIES

         4.      At all times material hereto, Plaintiff was a resident of the State of Florida.
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 2 of 12 PageID 2




         5.      At all times material hereto Defendant transacted business and performed

 services in this Judicial District.

                                 GENERAL ALLEGATIONS

         6.      This is an action to recover damages suffered by Plaintiff while employed

 by Defendant, when Defendant interfered with Plaintiff’s rights under the ADA and

 FCRA, and retaliated against Plaintiff for attempting to exercise these same rights.

         7.      At all times material hereto, Plaintiff was an “employee” of Defendant

 within the meaning of the ADA.

         8.      At all times material hereto, Defendant employed fifteen (15) or more

 employees. Thus, Defendant is an “employer” within the meaning of the ADA.

         9.      At all times material hereto, Defendant employed fifteen (15) or more

 employees. Thus, Defendant is an “employer” within the meaning of the FCRA, Fla. Stat.

 § 760.02(7).

         10.     Plaintiff has satisfied all conditions precedent, or they have been waived.

         11.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

         12.     Plaintiff requests a jury trial for all issues so triable.

                                              FACTS

         13.     Plaintiff began working for Defendant on April 2018 as Director of Talent

 Management. Her position later changed to Director of Talent Management and Global

 Functions in September 2018 and she worked in this capacity until January 2019.

         14.     During Plaintiff’s employment with Defendant, Plaintiff suffered from a

 physical or mental condition that substantially limited her ability to perform one or more



                                             2
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 3 of 12 PageID 3




 major life activities. Plaintiff had a record of such condition, and/or was regarded by

 Defendant as having a condition that substantially limited her ability to perform one or

 more major life activities.

        15.     Plaintiff continues to suffer from the aforementioned physical or mental

 condition.

        16.     At all times material hereto, Plaintiff could perform the essential functions

 of her job with Defendant with or without accommodation.

        17.     Thus, Plaintiff was a “qualified individual with a disability” within the

 meaning of the ADA.

        18.      Before Defendant began her full-time position with Defendant, Plaintiff

 notified Defendant of her condition.

        19.     On or about September 2018, Plaintiff requested an accommodation from

 Defendant for her condition. Specifically, Plaintiff requested an ergonomic chair and time

 off to attend physical therapy sessions.

        20.     Defendant refused to engage in an interactive discussion regarding

 Plaintiff’s request for accommodations.

        21.     Defendant denied Plaintiff’s request for accommodations, even though

 granting Plaintiff’s request would not have imposed any undue hardship on Defendant.

        22.     By denying Plaintiff’s request, Defendant unreasonably refused to

 accommodate Plaintiff’s condition.




                                            3
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 4 of 12 PageID 4




         23.     On or about January 21, 2019, Defendant terminated Plaintiff's

 employment because of her disability, and in retaliation for Plaintiff engaging in a

 protected activity.

                               COUNT I – ADA VIOLATION
                             (DISABILITY DISCRIMINATION)

         24.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 20

 of this Complaint, as though fully set forth herein.

         25.     Plaintiff is a member of a protected class under the ADA.

         26.     Plaintiff was subjected to disparate treatment by Defendant on the basis of

 her disability, and/or perceived disability.

         27.     Specifically, Defendant failed or refused to engage in an interactive

 discussion about accommodations, and subsequently denied Plaintiff reasonable

 accommodations that would have permitted her to perform all of the essential functions

 of her job with Defendant.

         28.     Defendant’s actions were willful and done with malice.

         29.     Plaintiff was injured due to Defendant’s violations of the ADA, for which

 Plaintiff is entitled to legal and injunctive relief.

         WHEREFORE, Plaintiff demands:

                 a)      A jury trial on all issues so triable;

                 b)      That process issue and that this Court take jurisdiction over the

                         case;

                 c)      That this Court enter an injunction restraining continued violation

                         of the ADA;


                                             4
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 5 of 12 PageID 5




                 d)      Compensation for lost wages, including back pay with interest,

                         benefits, and other remuneration for violation of the Plaintiff’s

                         civil rights;

                 e)      Reinstatement of Plaintiff to a position comparable to her prior

                         position, or in the alternative, front pay;

                 f)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                 g)      Any other compensatory damages, including emotional distress,

                         allowable at law;

                 h)      Punitive damages;

                 i)      Prejudgment interest on all monetary recovery obtained.

                 j)      All costs and attorney’s fees incurred in prosecuting these claims;

                         and

                 k)      For such further relief as this Court deems just and equitable.

                          COUNT II—ADA VIOLATION
                  (DENIAL OF REASONABLE ACCOMMODATION)

         30.     Plaintiff realleges and readopts the allegations of Paragraphs 1 through 20

 of this Complaint, as though fully set forth herein.

         31.     Plaintiff is disabled, or was perceived by Defendant as being disabled.

         32.     Defendant failed to provide Plaintiff with reasonable accommodations for

 her disability, and shortly thereafter terminated her employment.

         33.     Defendant’s actions were willful and done with malice.

         34.     Plaintiff was injured due to Defendant’s violations of the ADA, for which

 Plaintiff is entitled to legal and injunctive relief.


                                             5
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 6 of 12 PageID 6




        WHEREFORE Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issues and that this Court take jurisdiction over the

                        case;

                c)      An injunction restraining continued violation of law enumerated

                        herein;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                        prior position, or in the alternative, front pay;

                f)      Compensatory damages, including emotional distress, allowable at

                        law;

                g)      Punitive damages;

                h)      Prejudgment interest on all monetary recovery obtained;

                i)      All costs and attorney’s fees incurred in prosecuting these claims;

                        and

                j)      For such further relief as this Court deems just and equitable.

                           COUNT III – ADA RETALIATION

        35.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 20

 of this Complaint, as though fully set forth herein.

        36.     As a qualified individual with a disability whom Defendant knew or

 perceived to be disabled, Plaintiff is a member of a protected class under the ADA.




                                           6
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 7 of 12 PageID 7




         37.     Plaintiff engaged in protected activity under the ADA by requesting

 reasonable accommodations.

         38.     Defendant retaliated against Plaintiff for engaging in protected activity

 under the ADA by terminating Plaintiff's employment.

         39.     Defendant’s actions were willful and done with malice.

         40.     The adverse employment action that Defendant took against Plaintiff was

 material.

         41.     Plaintiff was injured due to Defendant’s violations of the ADA, for which

 she is entitled to legal and injunctive relief.

         WHEREFORE, Plaintiff demands:

                 a)      A jury trial on all issues so triable;

                 b)      That process issue and that this Court take jurisdiction over the

                         case;

                 c)      That this Court enter a declaratory judgment against Defendant,

                         stating that Defendant interfered with Plaintiff’s rights under the

                         ADA;

                 d)      That this Court enter an injunction restraining continued violation

                         of the ADA;

                 e)      Compensation for lost wages, including back pay with interest,

                         benefits, and other remuneration for violation of the Plaintiff’s

                         civil rights;




                                             7
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 8 of 12 PageID 8




                 f)      Reinstatement of Plaintiff to a position comparable to her prior

                         position, or in the alternative, front pay;

                 g)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                 h)      Any other compensatory damages, including emotional distress,

                         allowable at law;

                 i)      Punitive damages;

                 j)      Prejudgment interest on all monetary recovery obtained.

                 k)      All costs and attorney’s fees incurred in prosecuting these claims;

                         and

                 l)      For such further relief as this Court deems just and equitable.

                             COUNT IV – FCRA VIOLATION
                             (HANDICAP DISCRIMINATION)

         42.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 20

 of this Complaint, as though fully set forth herein.

         43.     Plaintiff is a member of a protected class under the FCRA.

         44.     Plaintiff was subjected to disparate treatment on the basis of handicap,

 disability, and/or perceived handicap/disability.

         45.     Defendant’s actions were willful and done with malice.

         46.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which

 Plaintiff is entitled to legal and injunctive relief.

         WHEREFORE, Plaintiff demands:

                 a) A jury trial on all issues so triable;




                                             8
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 9 of 12 PageID 9




                 b)      That process issue and that this Court take jurisdiction over the

                         case;

                 c)      Compensation for lost wages, benefits, and other remuneration;

                 d)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                         prior position, or in the alternative, front pay;

                 e)      Any other compensatory damages, including emotional distress,

                         allowable at law;

                 f)      Punitive damages;

                 g)      Prejudgment interest on all monetary recovery obtained.

                 h)      All costs and attorney’s fees incurred in prosecuting these claims;

                         and

                 i)      For such further relief as this Court deems just and equitable.

                          COUNT V—FCRA VIOLATION
                  (DENIAL OF REASONABLE ACCOMMODATION)

         47.     Plaintiff realleges and readopts the allegations of Paragraphs 1 through 20

 of this Complaint, as though fully set forth herein.

         48.     Plaintiff has a handicap, or was perceived by Defendant as having a

 handicap.

         49.     Defendant failed to provide Plaintiff with reasonable accommodations for

 her handicap, and shortly thereafter, terminated Plaintiff’s employment.

         50.     Defendant’s actions were willful and done with malice.

         51.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which

 Plaintiff is entitled to legal and injunctive relief.


                                             9
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 10 of 12 PageID 10




          WHEREFORE Plaintiff demands:

                  a)      A jury trial on all issues so triable;

                  b)      That process issues and that this Court take jurisdiction over the

                          case;

                  c)      An injunction restraining continued violation of            the law

                          enumerated herein;

                  d)      Compensation for lost wages, benefits, and other remuneration;

                  e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                          prior position, or in the alternative, front pay;

                  f)      Compensatory damages, including emotional distress, allowable at

                          law;

                  g)      Punitive damages;

                  h)      Prejudgment interest on all monetary recovery obtained;

                  i)      All costs and attorney’s fees incurred in prosecuting these claims;

                          and

                  j)      For such further relief as this Court deems just and equitable.

                            COUNT VI – FCRA RETALIATION

          52.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 20

   of this Complaint, as though fully set forth herein.

          53.     Plaintiff is a member of a protected class under the FCRA.

          54.     Plaintiff engaged in protected activity under the FCRA by requesting

   accommodations.



                                             10
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 11 of 12 PageID 11




           55.     Defendant retaliated against Plaintiff for engaging in protected activity

   under the FCRA.

           56.     Specifically, Defendant failed or refused to engage in an interactive

   discussion about accommodations, and subsequently denied Plaintiff reasonable

   accommodations that would have permitted Plaintiff to perform all of the essential

   functions of Plaintiff’s job with Defendant.

           57.     Defendant’s actions were willful and done with malice.

           58.     Defendant took material adverse action against Plaintiff.

           59.     Plaintiff was injured by Defendant’s violations of the FCRA, for which

   Plaintiff is entitled to legal and injunctive relief.

           WHEREFORE, Plaintiff demands:

                   a)      A jury trial on all issues so triable;

                   b)      That process issue and that this Court take jurisdiction over the

                           case;

                   c)      That this Court enter a declaratory judgment against Defendant,

                           stating that Defendant retaliated against Plaintiff for exercising

                           rights under the FCRA;

                   d)      Compensation for lost wages, benefits, and other remuneration;

                   e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                           prior position, with back pay plus interest, pension rights, and all

                           benefits;

                   f)      Front pay;



                                               11
Case 8:19-cv-02828-JSM-AAS Document 1 Filed 11/15/19 Page 12 of 12 PageID 12




                g)      Any other compensatory damages, including emotional distress,

                        allowable at law;

                h)      Punitive damages;

                i)      Prejudgment interest on all monetary recovery obtained.

                j)      All costs and attorney’s fees incurred in prosecuting these claims;

                        and

                k)      For such further relief as this Court deems just and equitable.

                                 JURY TRIAL DEMAND

        Plaintiff demands trial by jury as to all issues so triable.

        Dated this 15th day of November, 2019.

                                                 Respectfully submitted,

                                                 /s/_Brandon J. Hill_______________
                                                 BRANDON J. HILL
                                                 Florida Bar Number: 0037061
                                                 WENZEL FENTON CABASSA, P.A.
                                                 1110 North Florida Ave., Suite 300
                                                 Tampa, Florida 33602
                                                 Direct: 813-337-7992
                                                 Main: 813-224-0431
                                                 Facsimile: 813-229-8712
                                                 Email: bhill@wfclaw.com
                                                 Email: jcornell@wfclaw.com
                                                 Email: rcooke@wfclaw.com
                                                 Attorney for Plaintiffs




                                            12
